Citation Nr: 0907570	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-41 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, as secondary 
to type II diabetes mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction, as secondary to type II diabetes mellitus.  

4.  Entitlement to service connection for hypertension, as 
secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 
1972.  His military decorations include the Vietnam Service 
Medal and Republic of Vietnam Campaign Medal with Device.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO denied the 
Veteran's claim for service connection for type II diabetes 
mellitus associated with herbicide exposure, and denied 
service connection for peripheral neuropathy of the upper and 
lower extremities, erectile dysfunction, and hypertension, 
each as secondary to type II diabetes mellitus.  In April 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2005.

The Board also notes that this appeal was previously subject 
to a stay of adjudication of claims affected by the case of 
Haas v. Nicholson, 20 Vet. App. 257 (2006), including those 
cases, such as this one, based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In its decision in Haas, the Court of Appeals for 
Veterans Claims (Court) reversed a Board decision which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  In May 2008, the Court of 
Appeals for the Federal Circuit (Federal Circuit) issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
where it reversed the Court.  The Federal Circuit held that 
the interpretation by VA of the phrase "served in the 
Republic of Vietnam," which required the physical presence 
of a veteran within the land borders of Vietnam during 
service, was a permissible interpretation of 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The 
appellant in Haas filed a petition for a writ of certiorari 
to the United States Supreme Court, which was denied in 
January 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  The stay has been lifted, and the case 
is now ready for appellate review.  

As a final preliminary matter, the Board notes that, in 
August 2004, the Veteran indicated that he would like to 
appeal his claim for dental benefits.  In a November 2004 
letter, the RO informed the Veteran that a review of his 
records did not reveal a claim for this benefit, and that, if 
he wished to file a claim, he should submit a formal claim in 
writing.  The RO added that, if he was denied dental benefits 
by the VA Medical Center (VAMC), he should contact them 
regarding his claim.  It is not clear whether the Veteran was 
denied benefits by the VAMC, or whether the VAMC was 
contacted in regard to his August 2004 correspondence.  As 
such, the claim for dental benefits is not properly before 
the Board, and is thus referred to the VAMC for appropriate 
action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Diabetes mellitus, type II, is among the diseases 
recognized by VA as associated with herbicide exposure.

3.   Although the veteran asserts that his type II diabetes 
mellitus is the result of his in-service Agent Orange 
exposure, as service department evidence establish that the 
veteran had service on the U.S.S. Tripoli off the shore of 
Vietnam, he is not presumed to have been exposed to 
herbicides (to include Agent Orange) during service, and 
there is no evidence of actual in-service exposure.

4.  As service connection for type II diabetes mellitus has 
not been established, there is no legal basis for a grant of 
service connection for peripheral neuropathy of the upper and 
lower extremities, erectile dysfunction, or hypertension as 
secondary to type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes 
mellitus, as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  

2.  The claims for service connection for peripheral 
neuropathy, erectile dysfunction, and hypertension, as 
secondary to type II diabetes mellitus, are without legal 
merit.  38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

First addressing the secondary service connection claims, the 
Board notes that the RO afforded the veteran an opportunity  
to provide information and evidence pertinent to these 
claims, and included the text of 38 C.F.R. § 3.310, the legal 
authority governing claims for secondary service connection, 
in the December 2005 SOC.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the veteran in connection with these claims.  As will be 
explained below, the claims for service connection for 
peripheral neuropathy, erectile dysfunction, and 
hypertension, as secondary to type II diabetes mellitus, lack 
legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable.  See Mason v.  
Principi, 16 Vet. App. 129, 132 (2002).

Regarding the claim for service connection for type II 
diabetes mellitus as due to herbicide exposure, the Board 
notes that, in an October 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for type II diabetes mellitus as due to herbicide 
exposure, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The March 2005 
RO rating decision reflects the initial adjudication of the 
claim after issuance of the October 2004 letter.  Hence, the 
October 2004 letter-which meets Pelegrini's content of 
notice requirements-also meets the VCAA's timing of notice 
requirement.  
 
The Board notes that the RO notified the Veteran regarding 
the assignment of disability ratings and effective dates in a 
May 2006 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the Veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and service personnel records, VA 
and private treatment records, and the report of an April 
1999 VA examination.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

Initially, the Board notes that it appears that some records 
of treatment may not have been associated with the claims 
file, as, during the April 1999 VA diabetes mellitus 
examination, the Veteran reported that he visited a diabetic 
care provider, Juleen Paul, every two months.  A record of VA 
treatment from January 2003 reflects that the physician 
planned to contact the nurse practitioner who had treated the 
veteran previously, Juleen Paul, via e-mail.   In addition, a 
record of VA treatment from October 2003 reflects that the 
Veteran had received treatment at a clinic named Pyramid 
Healthcare, at which his lisinopril was discontinued and he 
was given medication for lower extremity edema.  

While records of VA treatment from June 1975 to March 1992, 
and September 2002 to September 2004, and records of private 
treatment from February 1994, and September 1997 to September 
1998, have been associated with the claims file, the 
foregoing indicates that there are outstanding records of 
treatment for which have not been associated with the claims 
file.  However, as will be discussed below, the claim for 
service connection is being denied because there is no 
evidence of in-service herbicide exposure.  As noted above, 
the Veteran has asserted that his diabetes mellitus is 
related to herbicide exposure in service.  As any outstanding 
records of post-service treatment cannot provide evidence of 
in-service herbicide exposure, a remand to obtain these 
records would not change the disposition of any decided claim 
and would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 56 (1991).

The Board also notes that the record reflects that the 
Veteran was previously in receipt of Social Security 
disability benefits.  The Social Security Administration 
(SSA) decision is not of record; however, the record also 
reflects that the Veteran was not awarded SSA benefits for 
diabetes mellitus.  Rather, in a statement received in July 
1997, the Veteran indicated that he had filed a claim for SSA 
benefits after being diagnosed with HIV.  During a February 
1998 VA examination the Veteran stated that he was found to 
be disabled by SSA in 1991, but he thought it was because of 
his drug addiction and not his HIV status.  Here, there has 
been no argument that the SSA records are pertinent to the 
claims being adjudicated in this decision so as to require 
that additional adjudication resources be expended to obtain 
these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

At the outset, the Board notes that, in the March 2005 rating 
decision and the December 2005 SOC, the RO considered the 
Veteran's claims of entitlement to service connection for 
peripheral neuropathy, erectile dysfunction, and hypertension 
on a direct basis, to the extent that the RO noted that there 
was no evidence showing that any of these conditions was 
incurred in or aggravated by military service.  Similarly, 
while the March 2005 rating decision characterized the claim 
for service connection for type II diabetes mellitus as 
associated with herbicide exposure, the RO also considered 
direct service connection in regard to type II diabetes 
mellitus in the June 2005 SOC, inasmuch as the RO stated that 
the records of VA treatment associated with the claims file 
did not indicate a link between diabetes mellitus and 
military service.  

However, the Veteran has consistently asserted that his type 
II diabetes mellitus is related to in-service herbicide 
exposure in Vietnam, and that his peripheral neuropathy, 
erectile dysfunction, and hypertension are secondary to type 
II diabetes mellitus.  The Veteran was clear regarding his 
contentions in his claim, NOD, and Form 9.  Neither he nor 
his representative has argued, and the record does not 
suggest, that any of the claimed disabilities is related to 
any incident of service other than alleged in-service 
herbicide exposure.  Thus, the Board will limit its 
discussion of the matter of service connection for type II 
diabetes mellitus to alleged herbicide exposure, and the 
matters of  service connection for peripheral neuropathy, 
erectile dysfunction, and hypertension as secondary to type 
II diabetes mellitus.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008) (acknowledging that VA "does not have the 
resources to investigate sua sponte every conceivable 
unsupported theory of entitlement," and holding that the 
Board is not required to sua sponte raise and reject "all 
possible" theories of entitlement in order to render a valid 
opinion).

A.  Service Connection for Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that the claim for service connection must be 
denied.  

The medical evidence of record reflects that the veteran has 
a current diagnosis of type II diabetes mellitus.  In this 
regard, an April 1999 VA diabetes mellitus examination 
indicates that the onset of diabetes was one year earlier, 
and that the Veteran had a restricted diet, used isophane 
insulin, and saw his diabetic care provider every two months.  
However, the evidence simply does not support a finding that 
the Veteran alleged was exposed to herbicides during service, 
as alleged.  

In this case, the Veteran has consistently reported that he 
served aboard the U.S.S. Tripoli, and his duties included 
directing traffic on the beach in Vietnam.  Nevertheless, 
review of the service department records does not reflect 
that the Veteran served in-country in the Republic of Vietnam 
during the Vietnam era.  

In an April 1988 statement, the Veteran stated that he was 
attached to the U.S.S. Tripoli, and that his operations 
consisted of landing trips in and out of Vietnam.  He added 
that his specific job during these operations was that of 
traffic control on the beach and driving amphibious vehicles.  
During a June 1992 VA examination to evaluate a claim for 
service connection for post-traumatic stress disorder (PTSD), 
the Veteran reported that he served two tours in Vietnam, but 
was not directly in the line of fire, as he was on the 
beaches.  In a July 1997 statement, he reported that his 
duties in Vietnam placed him on White Beach, where he drove 
amphibious crafts, jeeps, and trucks, and stood as a life 
guard for Marines disembarking.  During a February 1998 VA 
examination, he stated that he served a tour in Vietnam from 
1969 to 1970, when he was temporary assigned duty (TAD) to 
the U.S.S. Tripoli, and rode amphibious craft to withdraw and 
deploy troops in and out of Vietnam.  He added that he had a 
second tour in Vietnam in 1971 and 1972.  In his April 2005 
NOD, the Veteran reiterated that he served two tours of duty 
in Vietnam, adding that he was a traffic controller assigned 
to deploy and load assault craft and that, as a member of a 
team assigned to the U.S.S. Point Defiance and U.S.S. 
Tripoli's amphibious operations, he was TAD on ships which 
transported Marines to and from Vietnam.  Most recently, in a 
statement received in March 2008, the Veteran again reported 
that he was on land in his role as a traffic controlman 
during troop landings.  

In April 2002, the RO requested the Veteran's complete 
personnel file from the National Personnel Records Center 
(NPRC) and asked the NPRC to furnish the dates of service in 
Vietnam.  The NPRC responded in January 2003 that the Veteran 
was on board the U.S.S. Tripoli, which was in the official 
waters of Vietnam on November 19 and 20, 1969.  The NPRC 
added that the Veteran's personnel file did not contain 
enough information to make a definitive statement regarding 
in-country service.  

Despite the Veteran's assertions regarding being in-country 
in Vietnam, his service personnel records simply do not 
indicate that he served in-country.  Rather, these records 
reflect that the Veteran reported to COMPHIBRON Nine on the 
U.S.S. Tripoli on October 30, 1969 and departed on November 
20, 1969.  In September 1971, the Veteran commenced temporary 
additional duty with PHIBRON Five as a member of Beachmaster 
Unit One.  He departed in February 1972.  

An internet history of the U.S.S. Tripoli associated with the 
claims file reflects that the ship served off the coast of 
Vietnam in November 1969, the ship's third deployment to the 
western Pacific.  The ship's history points out that the 
combat operations along the Vietnamese coast which had 
characterized the ship's first two deployments were absent.  
Instead, the U.S.S. Tripoli was involved in a series of 
amphibious training exercises, as well as "Keystone" 
operations redeploying Marine Corps units.  According to this 
history, Operation "Keystone Cardinal" began on November 
20, 1969, when the ship loaded Marines and equipment of BLT 
3/4 for transportation to Okinawa.  The history reports that, 
in late May 1970, the ship moved to Danang where she 
disembarked COMPHIBRON Nine and his staff and took on cargo 
before returning to San Diego in June 1970.  The ship spent 
the next 15 months on the west coast and returned to Subic 
Bay in October 1971.  The ship began operations in Vietnamese 
waters in early April 1972.    

In deciding this claim, the Board has carefully considered 
the Veteran's contentions.  However, none of the evidence 
provided by the service department indicates that the Veteran 
was ever in-country in Vietnam.  In regard to the Veteran's 
first reported tour of duty in Vietnam, review of the history 
of the U.S.S. Tripoli reflects that it was in Vietnamese 
waters in November 1969.  This is confirmed by the response 
from the NPRC, which indicated that the Veteran was on a ship 
which was in the official waters of Vietnam in November 1969.  
The Veteran's service personnel records indicate that he was 
transferred to COMPHIBRON Nine on the U.S.S. Tripoli in 
October 1969, and departed the U.S.S. Tripoli in November 
1969.  The next record of transfer in the service personnel 
records is from January 1971, when the Veteran was 
transferred to San Diego.  The fact that the service 
personnel records indicate that the Veteran departed the 
U.S.S. Tripoli on November 20, 1969 suggest that he was not 
on the ship in May 1970, when COMPHIBRON Nine was disembarked 
at Danang.  This conclusion is bolstered by a document in the 
service personnel records dated in February 1976.  This 
document, a service verification data request from the 
Commonwealth of Pennsylvania Department of Military Affairs 
Vietnam Conflict Veteran's Compensation Bureau, indicates the 
dates of departure and return for the periods of Vietnam 
service.  This document reflects that the Veteran had such 
service from November 19 to 20, 1969, and from September 1971 
to February 1972.  This document appears to have been 
completed by a field investigator at the NPRC in February 
1976.  Moreover, even if the Veteran was still attached to 
COMPHIBRON Nine in May 1970, when the unit was disembarked 
from the U.S.S. Tripoli, there is still no verification that 
the Veteran himself set foot in Vietnam.  

As regards the Veteran's second tour of duty, the ship's 
history reflects that it resumed operations in Vietnamese 
waters in April 1972, while the Veteran's service personnel 
records reflect that he departed PHIBRON Five in February 
1972, when he was arrested in California.  Thus, the service 
department records do not reflect verification that the 
veteran served in-country in Vietnam.  

The Board also has considered the argument of the Veteran's 
representative, advanced in his February 2007 Informal 
Hearing Presentation, that the Veteran's service treatment 
records reflect treatment on shore, rather than shipboard.  
However, review of the service treatment records is negative 
for any indication that the Veteran received medical 
treatment in-country in Vietnam.  

While the Veteran is competent to report that he set foot in 
Vietnam while directing traffic on the beach, here, the Board 
finds that such assertions are not considered persuasive when 
weighed against the NPRC's finding that the service personnel 
records do not contain enough information to make a 
definitive statement regarding in-country service, the 
February 1976 service verification data request, and the 
absence of any indication of in-country service in either the 
service personnel or service treatment records.  Accordingly, 
the weight of the evidence is against a finding that the 
Veteran served in-country in Vietnam.  While the service 
department records reflect that the Veteran served on a ship 
off the shores of Vietnam, and received the Vietnam Service 
Medal, the Federal Circuit has held that 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) require the 
physical presence of a veteran within the land borders of 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

As there is, thus, no presumption of in-service herbicide 
exposure-and the veteran has not established any such actual 
exposure00the Veteran is not entitled to presumptive service 
connection for diabetes mellitus on the basis of herbicide 
exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus, as due to herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



B.  Secondary Service Connection Claims

In seeking service connection for peripheral neuropathy of 
the upper and lower extremities, erectile dysfunction, and 
hypertension, the veteran has asserted that these 
disabilities are secondary to his type II diabetes mellitus.

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, in view of the Board's decision denying service 
connection for diabetes mellitus, as noted above, there is no 
legal basis for granting service connection for peripheral 
neuropathy, erectile dysfunction, or for hypertension as 
secondary to diabetes mellitus.  Where, as here, service 
connection for the primary disability has been denied, the 
veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for 
peripheral neuropathy of the upper and lower extremities, 
erectile dysfunction, and for hypertension, each as secondary 
to type II diabetes mellitus, as without legal merit.  See 
Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994).




ORDER

Service connection for type II diabetes mellitus, as due to 
herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the upper and 
lower extremities, as secondary to type II diabetes mellitus, 
is denied.  

Service connection for erectile dysfunction, as secondary to 
type II diabetes mellitus, is denied.  

Service connection for hypertension, as secondary to type II 
diabetes mellitus, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


